Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this "Agreement") made as of the 10th day of September,
2001 (the "Effective Date") by and between Leo S. Horey and AvalonBay
Communities, Inc., a Maryland corporation (the "Company").

WHEREAS, Executive has been performing services for the Company; and

WHEREAS, Executive and the Company desire to enter into an employment agreement,
effective as of the date of execution of this Agreement.

NOW, THEREFORE, the parties hereto do hereby agree as follows.

1.             Term.  The Company hereby agrees to employ Executive, and
Executive hereby agrees to remain in the employ of the Company subject to the
terms and conditions of this Agreement for the period commencing on the
Effective Date and terminating on December 24, 2003 (the "Original Term"),
unless earlier terminated as provided in Section 7. The Original Term shall be
extended automatically for additional one year periods measured from December
25, 2003 (each a "Renewal Term"), unless notice that this Agreement will not be
extended is given by either party to the other at least 90 days prior to the
expiration of the Original Term or any Renewal Term.  Notwithstanding the
foregoing, upon a Change in Control, the Employment Period shall be extended
automatically to three years from the date of such Change in Control. (The
period of Executive's employment hereunder within the Original Term and any
Renewal Terms is herein referred to as the "Employment Period.")

2.             Employment Duties.

(a)           During the Employment Period, Executive shall be employed in the
business of the Company and its affiliates.  Executive shall serve as a
corporate officer of the Company with the title of Senior Vice President –
Property Operations.  In the performance of his duties, Executive shall be
subject to the direction of the Board of Directors of the Company (the "Board"),
including any committee of the Board designated by the Board, if any, and the
Company’s Chief Operating Officer and any officer senior to the Chief Operating
Officer ("CEO", which term refers to the Chief Operating Officer and any officer
senior to the Chief Operating Officer (such as the President, Chief Executive
Officer and Executive Chairman), each with authority acting alone to give
direction hereunder in the event that more than one person holds these
positions) and shall not be required to take direction from or report to any
other person.  Executive will report directly to the Chief Operating Officer of
the Company.  Executive's duties and authority shall be commensurate with
Executive's title and position with the Company, and shall not be materially
diminished from, or materially inconsistent with, Executive's duties and
responsibilities with the Company immediately prior to the date of this
Agreement, provided, however, that it will not be a violation of this Section
2(a), or otherwise be a breach by the Company under any term of this Agreement,
if either (x) or (y) immediately below are true:

(x) The Company modifies Executive's title or duties, provided that all of the
following conditions are met:

(i) Executive remains on the Management Investment Committee, or a similar
successor committee of management that considers and approves investment
proposals developed by management; and

(ii) Executive's title is Senior Vice President or a higher ranking title; and

(iii) Executive reports directly to the CEO (which term, as noted above,
includes the Chief Operating Officer); and

(iv) Executive either


(I) remains as the most senior officer (other than the CEO) in charge of at
least one "current national principal business function" (which is defined to
mean any business function which is headed by a senior vice president or higher
ranking officer of the Company as of the date hereof -- i.e., finance, human
resources, property operations, development or construction) or,

(II) if the Company's management structure is reorganized to give effect to two
or more major geographic regions, Executive is put in charge of at least three
"major business functions" for a major geographic region of the Company.  "Major
business functions" means any of the five "current national principal business
functions" cited above plus, as a sixth major business function, acquisitions
and dispositions.  By way of example only, titles in such a case could include
President of the West Coast Division or Senior Vice President of Construction,
Development and Acquistions and Dispositions of the West Coast Division; and

(v) Executive's targeted total compensation is not less than what it would have
been had Executive remained in the position of Senior Vice President - Property
Operations for AvalonBay Communities (e.g., in determining total compensation in
accordance with Section 3(j), Executive's targeted total compensation will not
be reduced because, for example, it is determined by the Company to be
appropriate for a "Senior Vice President of Construction, Development and
Property Operations of the West Coast Division" to receive less compensation
than the Senior Vice President of Property Operations of a national company).

 (y) The Executive's duties are modified from time to time as Executive and
Company mutually reasonably agree.

(b)           Executive agrees to his employment as described in this Section 2
and agrees to devote substantially all of his working time and efforts to the
performance of his duties under this Agreement; provided that nothing in this
Section 2(b) shall be interpreted to preclude Executive from (i) participating
with the prior written consent of the Board as an officer or director of, or
advisor to, any other entity or organization that is not a customer or material
service provider to the Company or a Competing Enterprise, as defined in Section
8, so long as such participation does not interfere with the performance of
Executive’s duties hereunder, whether or not such entity or organization is
engaged in religious, charitable or other community or non–profit activities,
(ii) investing in any entity or organization which is not a customer or material
service provider to the Company or a Competing Enterprise, so long as such
investment does not interfere with the performance of Executive’s duties
hereunder, or (iii) delivering lectures or fulfilling speaking engagements so
long as such lectures or engagements do not interfere with the performance of
Executive’s duties hereunder.

(c)           In performing his duties hereunder, Executive shall be available
for reasonable travel as the needs of the business require.  Executive shall be
based in Alexandria, Virginia (or otherwise in the Washington, Baltimore,
DC-MD-VA-WV Consolidated Metropolitan Statistical Area as defined by the U.S.
Census Bureau (the "Metropolitan Area")).

(d)           Breach by either party of any of his or its respective obligations
under this Section 2 shall be deemed a material breach of that party’s
obligations hereunder.

3.             Compensation/Benefits.  In consideration of Executive’s services
hereunder, the Company shall provide Executive the following: 


(a)           Base Salary.  During the Employment Period, the Executive shall
receive an annual rate of base salary ("Base Salary") in an amount not less than
$285,000.  Executive’s Base Salary will be reviewed by the Company annually and
may be adjusted upward (but not downward) at such time.  Base Salary shall be
payable in accordance with the Company’s normal business practices, but in no
event less frequently than monthly.

(b)           Bonuses.  Commencing at the close of each fiscal year during the
Employment Period, the Company shall review the performance of the Company and
of Executive during the prior fiscal year, and the Company may provide Executive
with additional compensation in the form of a cash bonus ("Cash Bonus") and/or
in the form of long term equity incentives such as stock options and restricted
stock grants ("LT Equity Bonus") if the Board, or any compensation committee
thereof, in its discretion, determines that the performance of the Company and
Executive’s contribution to the Company warrants such additional payment and the
Company’s anticipated financial performance of the present period permits such
payment.  Any Cash Bonuses hereunder shall be paid as a lump sum not later than
75 days after the end of the Company’s preceding fiscal year.

(c)           Medical and Disability Insurance/Physical.  During the Employment
Period, the Company shall provide to Executive and Executive’s immediate family
a comprehensive policy of health insurance in accordance with the Company’s
general practice applicable to officers (including payment of all or a portion
of the premiums due thereon) and shall provide to Executive a disability policy
in accordance with the Company's general practice applicable to officers
(including payment of all or a portion of the premiums due thereon).  During the
Employment Period, Executive shall be entitled to a comprehensive annual
physical performed, at the expense of the Company (but not including any related
travel expense), by the physician or medical group of Executive’s choosing.

(d)           Split Dollar Life Insurance. During the Employment Period, the
Company shall keep in force and pay the premiums on the split–dollar life
insurance policy referenced in the Split Dollar Insurance Agreement between the
Company and Executive, subject to reimbursement by Executive as provided in such
Split Dollar Insurance Agreement.  Executive agrees to submit to such medical
examinations as may be required in order to maintain such policy of insurance.

(e)           Vacations.  Executive shall be entitled to reasonable paid
vacations during the Employment Period in accordance with the then regular
procedures of the Company governing officers.

(f)            Office/Secretary, etc.  During the Employment Period, Executive
shall be entitled to secretarial services and a private office commensurate with
his title and duties.

(g)           Annual Allowance.  The Company will provide the Executive with an
annual allowance of up to $5,000 per year (the "Allowance").  The Executive may
draw on the Allowance for expenses incurred in his discretion for items such as
country club membership, financial counseling or tax preparation.  Payment of
the Allowance shall be subject to substantiation of expenses in accordance with
the Company’s policies in effect from time to time for executive officers of the
Company.  Unused portions of the Allowance shall not be carried over from year
to year.  For purposes of this Section 3(g), a new year shall be deemed to
commence on each January 1.  For the 2001 calendar year, Executive will receive
the full, unprorated $5,000 Allowance.

(h)           Automobile.  The Company shall provide Executive with a monthly
car allowance during the Employment Period in accordance with the Company’s
current practices but in no event less than Executive's current monthly car
allowance.

(i)            Other Benefits.  During the Employment Period, the Company shall
provide to Executive such other benefits, excluding severance benefits, but
including the right to participate in such retirement or pension plans, as are
made generally available to officers of the Company from time to time. Executive
shall be given credit for purposes of eligibility and vesting of employee
benefits and benefit accrual for service prior to the Effective Date with Avalon
Properties, Inc. and its affiliates ("Avalon"), and Trammell Crow Residential
("TCR") under each benefit plan of the Company and its subsidiaries to the
extent such service had been credited under employee benefit plans of Avalon or
TCR, provided that no such crediting of service results in duplication of
benefits.


(j)            Total Compensation.  The Company acknowledges that the
Executive’s Cash Bonus and LT Equity Bonus awarded to the Executive by the Board
or Compensation Committee of the Board in its discretion from time-to-time, are
a material part of total compensation for the Executive.   The Company will
endeavor to provide Executive with a reasonable Cash Bonus and/or reasonable LT
Equity Bonus on an annual basis such that the Executive’s total compensation, in
light of the Company’s performance and his performance in his role as provided
in this Agreement, is reasonable under the circumstances and reasonable relative
to the Cash Bonuses and LT Equity Bonuses awarded other officers of the
Company.  The Company shall not be in breach of this provision unless it can be
demonstrated that the Company acted in bad faith in determining whether to award
(or the size of an award of) a Cash Bonus or LT Equity Bonus, which
determination of bad faith shall specifically be made with reference to the
target awards set for other officers and the actual awards paid other officers.

4.             Expenses/Indemnification.

(a)           During the Employment Period, the Company shall reimburse
Executive for the reasonable business expenses incurred by Executive in the
course of performing his duties for the Company hereunder, upon submission of
invoices, vouchers or other appropriate documentation, as may be required in
accordance with the policies in effect from time to time for executive employees
of the Company.

(b)           To the fullest extent permitted by law, the Company shall
indemnify Executive with respect to any actions commenced against Executive in
his capacity as an officer or director or former officer or director of the
Company, or any affiliate thereof for which he may render service in such
capacity, whether by or on behalf of the Company, its shareholders or third
parties, and the Company shall advance to Executive on a timely basis an amount
equal to the reasonable fees and expenses incurred in defending such actions,
after receipt of an itemized request for such advance, and an undertaking from
Executive to repay the amount of such advance, with interest at a reasonable
rate from the date of the request, as determined by the Company, if it shall
ultimately be determined that he is not entitled to be indemnified against such
expenses.  Notwithstanding the foregoing, the Company shall not indemnify
Executive with respect to any acts or omissions attributable, directly or
indirectly, to Executive’s gross negligence, willful misconduct or material
breach of this Agreement.   The Company agrees that it shall use reasonable best
efforts to secure and maintain officers' and directors' liability insurance that
shall include coverage with respect to Executive.

5.             Employer’s Authority/Policies.

(a)           General.  Executive agrees to observe and comply with the rules
and regulations of the Company as adopted by its Board respecting the
performance of his duties and to carry out and perform orders, directions and
policies communicated to him from time to time by the Board or the CEO.

(b)           Ethics Policies.  Executive agrees to comply with and be bound by
the Ethics Policies of the Company, as reflected in the attachment at Annex A
hereto and made a part hereof.  Executive agrees to comply with and be bound by
the Company’s insider trading policies and procedures that are generally
applicable to employees and/or senior officers.

6.             Records/Nondisclosure/Company Policies.

(a)           General.  All records, manuals, financial statements and similar
documents obtained, reviewed or compiled by Executive in the course of the
performance by him of services for the Company, whether or not confidential
information or trade secrets, shall be the exclusive property of the Company. 
Executive shall have no rights in such documents upon any termination of this
Agreement.


(b)           Nondisclosure Agreement.  Without limitation of the Company’s
rights under Section 6(a), Executive agrees to abide by and be bound by the
Nondisclosure Agreement of the Company executed by Executive and the Company as
reflected in the attachment at Annex B and made a part hereof.

7.             Termination; Severance and Related Matters.

(a)           At–Will Employment.  Executive’s employment hereunder is "at will"
and, therefore, may be terminated at any time, with or without Cause, at the
option of the Company, subject only to the severance obligations under this
Section 7.  Upon any termination hereunder, the Employment Period shall expire.

(b)           Definitions.  For purposes of this Section 7, the following terms
shall have the indicated definitions:

(1)           Cause.  "Cause" shall mean:

(i)            Executive is convicted of or enters a plea of nolo contendere to
an act which is defined as a felony under any federal, state or local law, not
based upon a traffic violation, which conviction or plea has or can be expected
to have, in the good faith opinion of the Board, a material adverse impact on
the business or reputation of the Company;

(ii)           any one or more acts of theft, larceny, embezzlement, fraud or
material intentional misappropriation from or with respect to the Company;

(iii)          a breach by Executive of his fiduciary duties under Maryland law
as an officer; or material breach by Executive of any rule, regulation, policy
or procedure, the Company (including, without limitation, as described in
Section 5 hereof);

(iv)          Executive’s commission of any one or more acts of gross negligence
or willful misconduct which in the good faith opinion of the Board has resulted
in material harm to the business or reputation of the Company; or

(v)           default by Executive in the performance of his material duties
under this Agreement, without correction of such action within 15 days of
written notice thereof.

                Notwithstanding the foregoing, no termination of Executive’s
employment by the Company shall be treated as for Cause or be effective until
and unless all of the steps described in subparagraphs (A) through (C) below
have been complied with:

(A)          Notice of intention to terminate for Cause has been given by the
Company within 120 days after the Board learns of the act, failure or event (or
latest in a series of acts, failures or events) constituting "Cause";

(B)           The Board has voted (at a meeting of the Board duly called and
held as to which termination of Executive is an agenda item) to terminate
Executive for Cause after Executive has been given notice of the particular acts
or circumstances which are the basis for the termination for Cause and has been
afforded at least 20 days notice of the meeting and an opportunity to present
his position in writing; and


(C)           The Board has given a Notice of Termination to Executive within 20
days after such Board meeting.

                The Company may suspend Executive with pay at any time during
the period commencing with the giving of notice to Executive under clause (A)
above until final Notice of Termination is given under clause (C) above.  Upon
the giving of notice as provided in clause (C) above, no further payments shall
be due Executive except as provided in Section 7(c)(vii).

(2)           Change in Control.  A "Change in Control" shall mean the
occurrence of any one or more of the following events following the Effective
Date:

(i)            Any individual, entity or group (a "Person") within the meaning
of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the "Act")
(other than the Company, any corporation, partnership, trust or other entity
controlled by the Company (a "Subsidiary"), or any trustee, fiduciary or other
person or entity holding securities under any employee benefit plan or trust of
the Company or any of its Subsidiaries), together with all "affiliates" and
"associates" (as such terms are defined in Rule 12b–2 under the Act) of such
Person, shall become the "beneficial owner" (as such term is defined in Rule
13d–3 under the Act) of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote generally in an election of the Company’s Board of Directors
("Voting Securities"), other than as a result of (A) an acquisition of
securities directly from the Company or any Subsidiary or (B) an acquisition by
any corporation pursuant to a reorganization, consolidation or merger if,
following such reorganization, consolidation or merger the conditions described
in clauses (A), (B) and (C) of subparagraph (iii) of this Section 7(b)(2) are
satisfied; or

(ii)           Individuals who, as of the Effective Date, constitute the
Company’s Board (the "Incumbent Directors") cease for any reason to constitute
at least a majority of the Board, provided, however, that any individual
becoming a director of the Company subsequent to the date hereof (excluding, for
this purpose, (A) any such individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, and (B) any individual whose initial assumption of
office is in connection with a reorganization, merger or consolidation,
involving an unrelated entity and occurring during the Employment Period), whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the persons then comprising Incumbent
Directors shall for purposes of this Agreement be considered an Incumbent
Director; or


(iii)          Consummation of a reorganization, merger or consolidation of the
Company, unless, following such reorganization, merger or consolidation, (A)
more than 50% of, respectively, the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Voting Securities immediately prior to such reorganization, merger
or consolidation, (B) no Person (excluding the Company, any employee benefit
plan (or related trust) of the Company, a Subsidiary or the corporation
resulting from such reorganization, merger or consolidation or any subsidiary
thereof, and any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 30% or more of
the outstanding Voting Securities), beneficially owns, directly or indirectly,
30% or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation;

(iv)          Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company; or

(v)           The sale, lease, exchange or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale, lease, exchange or other disposition
(A) more than 50% of, respectively, the then outstanding shares of common stock
of such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding Voting Securities immediately prior to such sale, lease,
exchange or other disposition, (B) no Person (excluding the Company and any
employee benefit plan (or related trust) of the Company or a Subsidiary or such
corporation or a subsidiary thereof and any Person beneficially owning,
immediately prior to such sale, lease, exchange or other disposition, directly
or indirectly, 30% or more of the outstanding Voting Securities), beneficially
owns, directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (C) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board of Directors providing for such sale, lease, exchange or other
disposition of assets of the Company.

Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred for purposes of this Agreement solely as the result of an acquisition
of securities by the Company which, by reducing the number of shares of Voting
Securities outstanding, increases the proportionate voting power represented by
the Voting Securities beneficially owned by any Person to 30% or more of the
combined voting power of all then outstanding Voting Securities; provided,
however, that if any Person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Stock or other Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction), then a "Change in Control" shall be deemed to have occurred for
purposes of this Agreement.

(3)           Complete Change in Control.  A "Complete Change in Control" shall
mean that a Change in Control has occurred, after modifying the definition of
"Change in Control" by deleting clause (i) from Section 7(b)(2) of this
Agreement.

(4)           Constructive Termination Without Cause.  "Constructive Termination
Without Cause" shall mean a termination of Executive’s employment initiated by
Executive not later than 12 months following the occurrence (not including any
time during which an arbitration proceeding referenced below is pending),
without Executive’s prior written consent, of one or more of the following
events (or the latest to occur in a series of events), and effected after giving
the Company not less than 10 working days’ written notice of the specific act or
acts relied upon and right to cure:


(i)            a material adverse change in the functions, duties or
responsibilities of Executive’s position which is inconsistent with Section
2(a), except in connection with the termination of Executive’s employment for
Disability, Cause, as a result of Executive’s death or by Executive other than
for a Constructive Termination Without Cause;

(ii)           any material breach by the Company of this Agreement;

(iii)          any purported termination of Executive’s employment for Cause by
the Company which does not comply with the terms of Section 7(b)(1) of this
Agreement;

(iv)          the failure of the Company to obtain an agreement, satisfactory to
the Executive, from any successor or assign of the Company, to assume and agree
to perform this Agreement, as contemplated in Section 10 of this Agreement;

(v)           the failure by the Company to continue in effect any compensation
plan in which Executive participates immediately prior to a Change in Control
which is material to Executive’s total compensation, unless comparable
alternative arrangements (embodied in ongoing substitute or alternative plans)
have been implemented with respect to such plans, or the failure by the Company
to continue Executive’s participation therein (or in such substitute or
alternative plans) on a basis not materially less favorable, in terms of the
amount of benefits provided and the level of Executive’s participation relative
to other participants, as existed during the last completed fiscal year of the
Company prior to the Change in Control;

(vi)          the relocation of the Company’s Alexandria, Virginia offices to a
new location outside of the Metropolitan Area or the failure to locate
Executive’s own office at the Alexandria, Virginia office (or at the office to
which such office is relocated which is within the Metropolitan Area)
("Relocation Termination"); or

(vii)         any voluntary termination of employment by the Executive for any
reason during the 12–month period immediately following a Complete Change in
Control of the Company if such Complete Change in Control occurs during the
Employment Period (a “CIC Pull”).

Notwithstanding the foregoing, a Constructive Termination Without Cause shall
not be treated as having occurred unless Executive has given a final Notice of
Termination delivered after expiration of the Company’s cure period. Executive
or the Company may, at any time after the expiration of the Company’s cure
period and either prior to or up until three months after giving a final Notice
of Termination, commence an arbitration proceeding to determine the question of
whether, taking into account the actions complained of and any efforts made by
the Company to cure such actions, a termination by Executive of his employment
should be treated as a Constructive Termination Without Cause for purposes of
this Agreement.  If the Executive or the Company commences such a proceeding
prior to delivery by Executive of a final Notice of Termination, the
commencement of such a proceeding shall be without prejudice to either party and
Executive’s and the Company’s rights and obligations under this Agreement shall
continue unaffected unless and until the arbitrator has determined such question
in the affirmative, or, if earlier, the date on which Executive or the Company
has delivered a Notice of Termination in accordance with the provisions of this
Agreement.


(5)           Average Covered Total Compensation.  "Average Covered Total
Compensation" shall mean the sum of Executive’s Covered Total Compensation as
calculated for the calendar year in which the Date of Termination occurs and for
each of the two preceding calendar years, divided by three, provided, however,
that if the Date of Termination occurs before February 26, 2003, then "Average
Covered Total Compensation" shall mean the sum of Executive's Covered Total
Compensation as calculated for the calendar year in which the Date of
Termination occurs and for the preceding calendar year, divided by two. 
"Average Covered Base And Cash Bonus Compensation," "Average Covered Cash Bonus
Compensation" and "Average Covered LT Equity Compensation" shall have analogous
meanings but with reference to Covered Base And Cash Bonus Compensation, Covered
Cash Bonus Compensation and Covered LT Equity Compensation, respectively.

(6)           Covered Compensation Definitions.  "Covered Total Compensation,"
for any calendar year, shall mean an amount equal to the sum of (i) Executive’s
Base Salary for the calendar year, (ii) the cash bonus actually earned by
Executive with respect to such calendar year, and (iii) the value of all stock
and other equity–based compensation awards made to Executive during such
calendar year.  In the event that the Company has or hereafter makes any
special, mid-year or other non-routine grant of equity outside of the Company's
recurring annual equity compensation programs, or in the event that the Company
grants, outside of the current recurring annual equity compensation programs,
any equity based compensation pursuant to any long-term plan under which equity
grants may be made based on multi-year Company results, the value of any such
mid-year, special, or long-term plan equity based compensation shall not be
included in clause (iii) of the preceding sentence and therefore shall not be
included in the calculation of Covered Compensation definitions, and the value
of such equity shall have no impact on any cash payments made under Section 7(c)
of the Agreement.

"Covered Base And Cash Bonus Compensation" for any calendar year shall mean
Covered Total Compensation for such year but without the inclusion of amounts
attributable to clause (iii) of the definition of Covered Total Compensation.

"Covered Cash Bonus Compensation" for any calendar year shall mean Covered Total
Compensation for such year but without the inclusion of amounts attributable to
clauses (i) and (iii) of the definition of Covered Total Compensation.

"Covered LT Equity Compensation" for any calendar year shall mean Covered Total
Compensation for such year but without the inclusion of clauses (i) and (ii) of
the definition of Covered Total Compensation.

                                                For purposes of applying the
Covered Compensation definitions set forth above, the following rules shall
apply:

(A)          In valuing awards for purposes of clause (iii) of the definition of
Covered Total Compensation, all such awards shall be treated as if fully vested
when granted, stock grants shall be valued by reference to the fair market value
on the date of grant of the Company’s common stock, par value $.01 per share,
and other equity–based compensation awards shall be valued at the value
established in good faith by the Compensation Committee of the Board.  Reference
is made to Section 7(c)(viii) for further clarification regarding this matter.

(B)           In determining the cash bonus actually paid with respect to a
calendar year, if no cash bonus has been paid with respect to the calendar year
in which the Date of Termination occurs, the cash bonus paid with respect to the
immediately preceding calendar year shall be assumed to have been paid in each
of the current and immediately preceding calendar years, and if no cash bonus
has been paid by the Date of Termination with respect to the immediately
preceding calendar year, the cash bonus paid with respect to the second
preceding calendar year shall be assumed to have been paid in all three (or two,
as applicable) of the calendar years taken into account in determining Average
Covered Total Compensation (or any of the derivative definitions under Section
7(b)(5)).


(C)           If (i) any cash bonus paid with respect to the current or
immediately preceding calendar year was paid within three months of Executive’s
Date of Termination, (ii) such cash bonus is lower than the last cash bonus paid
more than three months from the Date of Termination, and (iii) it is determined
that the Board acted in bad faith in setting such cash bonus (which
determination of bad faith shall specifically be made with reference to the
target cash bonuses set for other officers and the actual cash bonuses paid
other officers), then in such event any such cash bonus paid within three months
of the Date of Termination shall be disregarded and the last cash bonus paid
more than three months from the Date of Termination shall be substituted for
each cash bonus so disregarded.

(D)          In determining the amount of stock and other equity–based
compensation awards made during a calendar year during the averaging period,
rules similar to those set forth in subparagraphs (B) and (C) of this Section
7(b)(6) shall be followed except that all awards made in connection with the
Company’s initial public offering shall be disregarded.

(7)           Disability.  "Disability" shall mean Executive has been determined
to be disabled and to qualify for long–term disability benefits under the
long–term disability insurance policy obtained pursuant to Section 3(d) of this
Agreement.

(c)           Rights Upon Termination.

(i)            Payment of Benefits Earned Through Date of Termination.  Upon any
termination of Executive’s employment during the Employment Period, Executive,
or his estate, shall in all events be paid (I) all accrued but unpaid Base
Salary and (II) (except in the case of a termination by the Company for Cause or
a voluntary termination by Executive which is not due to a Constructive
Termination Without Cause, in either of which cases this clause (II) shall not
apply) a pro rata portion of the Executive's Cash Bonus and LT Equity Bonus. 
For purposes of fulfilling the requirements of clause (II) of the prior
sentence, the following shall apply:

(a)           In all events, any stock options issued will be issued prior to
Executive's Date of Termination so that such stock options are employee stock
options.  Such stock options shall have an exercise price equal to the closing
price of the Company’s stock on the date of grant of such options, and such
options shall expire one year after the date of grant.

(b)           The Company and Executive shall work in good faith to determine an
appropriate Cash Bonus and LT Equity Bonus for the year in which the Date of
Termination occurs.  Such determination shall be based in good faith on an
evaluation of Executive's and the Company's performance.  If the Company and
Executive cannot agree on appropriate amounts, then:

(A)  The Company may defer the determination of the Cash Bonus and the
restricted stock portion of the LT Equity Bonus until such bonuses in respect of
such year are determined for other officers, and at such time the amounts to be
used for determining Executive's pro rata bonuses shall be a percentage of his
target Cash Bonus and a percentage of his target number of restricted shares
with such percentages being equal to the average of the percentages that apply
to the Cash Bonus and restricted shares, respectively, of other officers ranked
Senior Vice President or higher; and


(B) The Company may grant to Executive a number of stock options based on the
assumption that the percentage of the target number of options Executive would
have received in respect of the year in which the Date of Termination occurs
would equal the average of the percentage realization applied to options granted
with respect to the prior three calendar years.

(c)           Once the determination in the preceding paragraph is made, the pro
rata portion of such amounts shall equal such amounts multiplied by a fraction,
the numerator of which is the number of days from January 1 to the Date of
Termination in the year of termination and the denominator of which is 365.

Executive shall also retain all such rights with respect to vested equity–based
awards as are provided under the circumstances under the applicable grant or
award agreement, and shall be entitled to all other benefits which are provided
under the circumstances in accordance with the provisions of the Company’s
generally applicable employee benefit plans, practices and policies, other than
severance plans.

(ii)           Death.  In the event of Executive’s death during the Employment
Period, the Company shall, in addition to paying the amounts set forth in
Section 7(c)(i), take whatever action is necessary to cause all of Executive’s
unvested equity–based awards to become fully vested as of the date of death and,
in the case of equity–based awards which have an exercise schedule, to become
fully exercisable and continue to be exercisable for such period as is provided
in the case of vested and exercisable awards in the event of death under the
terms of the applicable award agreements.

(iii)          Disability.  In the event the Company elects to terminate
Executive’s employment during the Employment Period on account of Disability,
the Company shall, in addition to paying the amounts set forth in Section
7(c)(i) and subject to Executive first entering into a separation agreement,
including a general release of all claims, in a form reasonably acceptable to
the Company ("Separation Agreement"), pay to Executive, in one lump sum, no
later than the later of the effective date of said Separation Agreement or 31
days following the Date of Termination, an amount equal to one times Average
Covered Total Compensation.  The Company shall also, commencing upon the Date of
Termination and subject to Executive entering into a Separation Agreement:

(A)          Continue, without cost to Executive, benefits comparable to the
medical benefits provided to Executive immediately prior to the Date of
Termination under Section 3(c) for a period of 12 months following the Date of
Termination or until such earlier date as Executive obtains comparable benefits
through other employment;

(B)           Continue to pay, or reimburse Executive, for all premiums then due
or thereafter payable on the whole–life portion of the split–dollar insurance
policy referenced under Section 3(d) for so long as such payments are due;
provided, that the Company’s obligations under this Section 7(c)(iii)(B) are
contingent on Executive’s timely payment of the premiums then due or thereafter
payable on the term portion of said split-dollar insurance policy; and

(C)           Take whatever action is necessary to cause Executive to become
vested as of the Date of Termination in all stock options, restricted stock
grants, and all other equity–based awards and be entitled to exercise and
continue to exercise all stock options and all other equity–based awards having
an exercise schedule and to retain such grants and awards to the same extent as
if they were vested upon termination of employment in accordance with their
terms.


(D)          If Executive obtains a disability policy on commercially reasonable
terms with the same or similar coverage as provided by the Company prior to the
Date of Termination then, until that date that is 12 months following the Date
of Termination (or, if earlier, until Executive obtains comparable benefits
through other employment), reimburse Executive for an amount equal to the
difference between (i) the monthly premiums for such disability policy, less
(ii) the amount paid by Executive in respect of a portion of the premiums on the
disability policy provided by Company prior to the Date of Termination.

(iv)          Non–Renewal by the Company.  In the event the Company gives
Executive a notice of non–renewal pursuant to Section 1 above, and either (I)
within one year after expiration of the Employment Period the Executive
voluntarily terminates his employment ("Post-Expiration Resignation") or (II)
within two years after expiration of the Employment Period the Executive’s
employment is terminated by the Company without Cause or Constructively
Terminated without Cause ("Post-Expiration Termination"), then, in either such
case, the Company shall, in addition to paying the amounts set forth in Section
7(c)(i), and subject to Executive first entering into a Separation Agreement,
pay to Executive, for 12 consecutive months beginning with the first business
day of the calendar month following the Effective Date of said Separation
Agreement, a monthly amount equal to one-twelfth ( 1/12) of the sum of one times
his then applicable Base Salary plus one times Average Covered Cash Bonus
Compensation.  The Company shall also, commencing upon the Date of Termination
and subject to Executive entering into a Separation Agreement, continue, without
cost to Executive, benefits comparable to the medical benefits provided to
Executive immediately prior to the Date of Termination under Section 3(c) for a
period of 12 months following the Date of Termination or until such earlier date
as Executive obtains comparable benefits through other employment.  In addition,
if Executive obtains a disability policy on commercially reasonable terms with
the same or similar coverage as provided by the Company prior to the Date of
Termination then, until that date that is 12 months following the Date of
Termination (or, if earlier, until Executive obtains comparable benefits through
other employment), reimburse Executive for an amount equal to the difference
between (i) the monthly premiums for such disability policy, less (ii) the
amount paid by Executive in respect of a portion of the premiums on the
disability policy provided by Company prior to the Date of Termination.

In addition to the above, in the case of a Post-Expiration Termination the
Company additionally shall:

I.  Take whatever action is necessary to cause Executive to become vested as of
the Date of Termination in all stock options, restricted stock grants, and all
other equity–based awards and be entitled to exercise and continue to exercise
all stock options and all other equity–based awards having an exercise schedule
and to retain such grants and awards to the same extent as if they were vested
upon termination of employment in accordance with their terms; and

II.  Continue to pay, or reimburse Executive for, all premiums then due or
thereafter payable on the whole–life portion of the split–dollar insurance
policy referenced under Section 3(d) for so long as such payments are due;
provided, that the Company’s obligations under this Section 7(c)(iv)(B)(II) are
contingent on Executive’s timely payment of the premiums then due or thereafter
payable on the term portion of said split-dollar insurance policy;


(v)           Termination Without Cause or Constructive Termination Without
Cause Prior to Change in Control of Company.  In the event the Company or any
successor to the Company terminates Executive’s employment without Cause, or if
Executive terminates his employment in a Constructive Termination without Cause,
in either case prior to the effective time of any Change in Control of the
Company or at any time after two years after a Change in Control of the Company,
the Company shall, in addition to paying the amounts provided under Section
7(c)(i), and subject to Executive first entering into a Separation Agreement,
pay to Executive, in one lump sum no later than the later of the Effective Date
of said Separation Agreement or 31 days following the Date of Termination, an
amount equal to the sum of (x) two times Average Covered Base And Cash Bonus
Compensation plus (y) one times Average Covered LT Equity Compensation (such
sum, the “Section 7(c)(v) Payment”); provided, however, that in the event that
the Constructive Termination Without Cause is a Relocation Termination, the
Section 7(c)(v) Payment shall be an amount equal to one times Average Covered
Total Compensation.  The Company shall also, commencing upon the Date of
Termination and subject to the Executive entering into a Separation Agreement:

(A)          Continue, without cost to Executive, benefits comparable to the
medical benefits provided to Executive immediately prior to the Date of
Termination under Section 3(c) for a period of 24 months (12 months in the case
of a Relocation Termination) following the Date of Termination or until such
earlier date as Executive obtains comparable benefits through other employment;

(B)           Continue to pay, or reimburse Executive, for so long as such
payments are due, all premiums then due or payable on the whole–life portion of
the split–dollar insurance policy referenced under Section 3(d); provided that
the Company’s obligations under this Section 7(c)(v)(B) are contingent on
Executive’s timely payment of the premiums then due or thereafter payable on the
term portion of said split-dollar insurance policy; and

(C)           Take whatever action is necessary to cause Executive to become
vested as of the Date of Termination in all stock options, restricted stock
grants, and all other equity–based awards and be entitled to exercise and
continue to exercise all stock options and all other equity–based awards having
an exercise schedule and to retain such grants and awards to the same extent as
if they were vested upon termination of employment in accordance with their
terms.

(D)          If Executive obtains a disability policy on commercially reasonable
terms with the same or similar coverage as provided by the Company prior to the
Date of Termination then, until that date that is 24 months (12 months in the
case of a Relocation Termination) following the Date of Termination (or, if
earlier, until Executive obtains comparable benefits through other employment),
reimburse Executive for an amount equal to the difference between (i) the
premium for such disability policy, less (ii) the amount paid by Executive in
respect of a portion of the premiums on the disability policy provided by
Company prior to the Date of Termination.


In the event that, within six months after the Notice of Termination which gave
rise to the termination of Executive’s employment under this Section 7(c)(v), a
Change in Control of the Company occurs, then (provided Executive previously
signed a Separation Agreement), Executive shall be entitled to receive the
payments and benefits under Section 7(c)(vi) rather than this Section 7(c)(v). 
To effect this increase in payments and benefits, within 31 days of the Change
in Control the Company shall pay to Executive, in one lump sum, an amount equal
to the difference between (A) three times Average Covered Total Compensation
(calculated as of the Date of Termination) less (B) the Section 7(c)(v) Payment.
No payment in the nature of interest or for the time value of money shall be
paid by the Company.       In addition, the benefits described in Section
7(c)(v)(A) shall continue for 36 months following the Date of Termination (or
until such earlier date as Executive obtains comparable benefits through other
employment) rather than 24 months.

(vi)          Termination without Cause within Two Years Following a Change in
Control.  In the event the Company or any successor to the Company terminates
Executive’s employment without Cause (or Executive's employment is
Constructively Terminated without Cause) within two years following the
effective time of a Change in Control of the Company, the Company shall, in
addition to paying the amounts provided under Section 7(c)(i), and subject to
the Executive first entering into a Separation Agreement, pay to the Executive,
in one lump sum no later than the later of the effective date of said Separation
Agreement or 31 days following the Date of Termination, an amount equal to three
times Average Covered Total Compensation, provided, however, that in the event
the termination is due to a CIC Pull, then the payment shall be an amount equal
to two times Average Covered Total Compensation.  The Company shall also,
commencing upon the Date of Termination:

(A)          Continue, without cost to Executive, benefits comparable to the
medical benefits provided to Executive immediately prior to the Date of
Termination under Section 3(c) for a period of 36 months (24 months in the case
of a termination due to a CIC Pull) following the Date of Termination or until
such earlier date as Executive obtains comparable benefits through other
employment;

(B)           Continue to pay, or reimburse Executive, for so long as such
payments are due, all premiums then due or payable on the whole–life portion of
the split–dollar insurance policy referenced under Section 3(d); provided that
the Company’s obligations under this Section 7(c)(vi)(B) are contingent on
Executive’s timely payment of the premiums then due or thereafter payable on the
term portion of said split-dollar insurance policy; and

(C)           Take whatever action is necessary to cause Executive to become
vested as of the Date of Termination in all stock options, restricted stock
grants, and all other equity–based awards and be entitled to exercise and
continue to exercise all stock options and all other equity–based awards having
an exercise schedule and to retain such grants and awards to the same extent as
if they were vested upon termination of employment in accordance with their
terms.

(D)          If Executive obtains a disability policy on commercially reasonable
terms with the same or similar coverage as provided by the Company prior to the
Date of Termination then, until that date that is 36 months (24 months in the
case of a termination due to a CIC Pull) following the Date of Termination (or,
if earlier, until Executive obtains comparable benefits through other
employment), reimburse Executive for an amount equal to the difference between
(i) the monthly premiums for such disability policy, less (ii) the amount paid
by Executive in respect of a portion of the premiums on the disability policy
provided by Company prior to the Date of Termination.


(vii)         Termination for Cause; Voluntary Resignation.  In the event
Executive’s employment terminates during the Employment Period other than in
connection with a termination meeting the conditions of subparagraphs (ii),
(iii), (iv), (v) or (vi) of this Section 7(c), Executive shall receive the
amounts set forth in Section 7(c)(i) in full satisfaction of all of his
entitlements from the Company.  All equity–based awards not vested as of the
Date of Termination shall terminate (unless otherwise provided in the applicable
award agreement) and Executive shall have no further entitlements with respect
thereto.

(viii)        Clarification Regarding Treatment of Options and Restricted
Stock.  The stock option and restricted stock agreements (the "Equity Award
Agreements") that Executive has or may receive may contain language regarding
the effect of a termination of Executive's employment under certain
circumstances.

(A)          Notwithstanding such language in the Equity Award Agreements, for
so long as this Agreement is in effect, the Company will be obligated, if the
terms of this Agreement are more favorable in this regard than the terms of the
Equity Award Agreements, to take the actions required under Sections 7(c)(ii),
7(c)(iii)(C), 7(c)(iv)(for a Post-Expiration Termination), 7(c)(v)(C) and
7(c)(vi)(C) hereof upon the happening of the circumstances described therein. 
Those sections provide that in certain situations the Company will cause the
Executive to become vested as of the Date of Termination in all or certain
equity-based awards, and that such equity-based awards will thereafter be
subject to the provisions of the applicable Equity Award Agreement as it applies
to vested awards upon a termination.  For purposes of clarification, although an
option grant may vest in accordance with these above-referenced Sections, such
optionwill thereafter be exercisable only for so long as the related option
agreement provides, except that the Compensation Committee of the Board of
Directors may, in its sole discretion, elect to extend the expiration date of
such option.  For example, in general Executive's option agreements granted
prior to the date hereof provide that (in the absence of an extension by the
Compensation Committee) upon a termination of employment for any reason other
than death, disability, retirement or cause, any vested options will only be
exercisable for three months from the date of termination or, if earlier, the
expiration date of the option.

(B)           Notwithstanding the definition of "Cause" which may appear in the
Equity Award Agreements, for so long as this Agreement is in effect (X) any "for
Cause" termination must be in compliance with the terms of this Agreement,
including the definition of "Cause" set forth herein, and (Y) only in the event
of a "for Cause" termination that meets both the definition in this Agreement
and the definition in the Equity Award Agreement will the disposition of options
and restricted stock under such Equity Award Agreement be treated in the manner
described in such Equity Award Agreement in the case of a termination "for
Cause."


(C)           For purposes of Section 7(b)(6)(A), the value of any option may be
determined by the Compensation Committee of the Board at any time after its
grant date by setting such value at the value determined by a nationally
recognized accounting firm or employee benefits compensation firm, selected by
such Committee, that calculates such value in accordance with a Black-Scholes
formula or variations thereof using such parameters and procedures (including,
without limitation, parameters and procedures used to measure the historical
volatility of the Company's common stock as of the relevant grant date) as the
Compensation Committee and/or such firm deems reasonably appropriate.  In all
events, if the parameters used for valuing any option for purposes of Section
7(b)(6)(A) are the same as the parameters used for valuing any other options for
purposes of disclosure or inclusion in the Company's financial statements or
financial statement footnotes, then such parameters shall be deemed reasonable.

(D)          During the Employment Period any stock options issued to Executive
shall provide that if Executive's employment is terminated in any manner which
gives rise to an obligation under this Agreement (or any successor Agreement or
other severance arrangement) to cause the acceleration of vesting of stock
options, then in such event such stock options shall not expire until one year
after the Date of Termination (or, if earlier, the expiration of their ordinary
term).  This covenant of the Company shall not apply to any stock options issued
prior to June 1, 2001 or to any stock options issued after the expiration of the
Employment Period.

(d)           Additional Benefits.

(i)            Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the Company
to or for the benefit of Executive, whether paid or payable or distributed or
distributable (1) pursuant to the terms of Section 7 of this Agreement, (2)
pursuant to or in connection with any compensatory or employee benefit plan,
agreement or arrangement, including but not limited to any stock options,
restricted or unrestricted stock grants issued to or for the benefit of
Executive and forgiveness of any loans by the Company to Executive or (3)
otherwise (collectively, "Severance Payments"), would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code"), and any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the "Excise Tax"), then
Executive shall be entitled to receive an additional payment from the Company (a
"Partial Gross–Up Payment"), such that the net amount retained by Executive,
before accrual or payment of any Federal, state or local income tax or
employment tax, but after accrual or payment of the Excise Tax attributable to
the Partial Gross–Up Payment, is equal to the Excise Tax on the Severance
Payments.

(ii)           Subject to the provisions of Section 7(d)(iii), all
determinations required to be made under this Section 7, including whether a
Partial Gross–Up Payment is required and the amount of such Partial Gross–Up
Payment, shall be made by Arthur Andersen LLP or such other nationally
recognized accounting firm as may at that time be the Company’s independent
public accountants immediately prior to the Change in Control (the "Accounting
Firm"), which shall provide detailed supporting calculations both to the Company
and Executive as soon as practicable after the Date of Termination, if
applicable.  The initial Partial Gross–Up Payment, if any, as determined
pursuant to this Section 7(d)(ii), shall be paid to Executive within five days
of the receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no Excise Tax is payable by Executive, the Company shall furnish
Executive with an opinion of counsel that failure to report the Excise Tax on
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and Executive.  As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Partial Gross–Up Payments which will not have been made by the Company should
have been made (an "Underpayment").  In the event that the Company exhausts its
remedies pursuant to Section 7(d)(iii) and Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred, consistent with the calculations required
to be made hereunder, and any such Underpayment, and any interest and penalties
imposed on the Underpayment and required to be paid by Executive in connection
with the proceedings described in Section 7(d)(iii), and any related legal and
accounting expenses, shall be promptly paid by the Company to or for the benefit
of Executive.


(iii)          Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Partial Gross–Up Payment.  Such notification shall be given as
soon as practicable but no later than 10 business days after Executive acquires
actual knowledge of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  Executive
shall not pay such claim prior to the expiration of the 30–day period following
the date on which he gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall:

(A)          give the Company any information reasonably requested by the
Company relating to such claim,

(B)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company,

(C)           cooperate with the Company in good faith in order effectively to
contest such claim, and

(D)          permit the Company to participate in any proceedings relating to
such claim; provided, however that the Company shall bear and pay directly all
costs and expenses attributable to the failure to pay the Excise Tax (including
related additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Executive harmless, for any Excise Tax up
to an amount not exceeding the Partial Gross–Up Payment, including interest and
penalties with respect thereto, imposed as a result of such representation, and
payment of related legal and accounting costs and expenses (the "Indemnification
Limit").  Without limitation on the foregoing provisions of this Section
7(d)(iii), the Company shall control all proceedings taken in connection with
such contest and, at its sole option may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance so much of the amount of
such payment as does not exceed the Excise Tax, and related interest and
penalties, to Executive on an interest–free basis and shall indemnify and hold
Executive harmless, from any related legal and accounting costs and expenses,
and from any Excise Tax, including related interest or penalties imposed with
respect to such advance or with respect to any imputed income with respect to
such advance up to an amount not exceeding the Indemnification Limit; and
further provided that any extension of the statute of limitations relating to
payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Partial Gross–Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issues raised by the Internal Revenue Service or any other taxing
authority.


(iv)          If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 7(d)(iii), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 7(d)(iii)) promptly pay to the
Company so much of such refund (together with any interest paid or credited
thereon after taxes applicable thereto) (the "Refund") as is equal to (A) if the
Company advanced or paid the entire amount required to be so advanced or paid
pursuant to Section 7(d)(iii) hereof (the "Required Section 7(d) Advance"), the
aggregate amount advanced or paid by the Company pursuant to this Section 7(d)
less the portion of such amount advanced to Executive to reimburse him for
related legal and accounting costs, or (B) if the Company advanced or paid less
than the Required Section 7(d) Advance, so much of the aggregate amount so
advanced or paid by the Company pursuant to this Section 7(d) as is equal to the
difference, if any, between (C) the amount refunded to Executive with respect to
such claim and (D) the sum of the portion of the Required Section 7(d) Advance
that was paid by Executive and not paid or advanced by the Company plus
Executive’s related legal and accounting fees, as applicable.  If, after the
receipt by Executive of an amount advanced by the Company pursuant to Section
7(d)(iii), a determination is made that Executive shall not be entitled to any
refund with respect to such claim and the Company does not notify Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Partial Gross–Up Payment required to be
paid.

(e)           Notice of Termination.  Notice of non–renewal of this Agreement
pursuant to Section 1 hereof or of any termination of Executive’s employment
(other than by reason of death) shall be communicated by written notice (a
"Notice of Termination") from one party hereto to the other party hereto in
accordance with this Section 7 and Section 9.

(f)            Date of Termination.  "Date of Termination," with respect to any
termination of Executive’s employment during the Employment Period, shall mean
(i) if Executive’s employment is terminated for Disability, 30 days after Notice
of Termination is given (provided that Executive shall not have returned to the
full–time performance of Executive’s duties during such 30 day period), (ii) if
Executive’s employment is terminated for Cause, the date on which a Notice of
Termination is given which complies with the requirements of Section 7(b)(1)
hereof, and (iii) if Executive’s employment is terminated for any other reason,
the date specified in the Notice of Termination.  In the case of a termination
by the Company other than for Cause, the Date of Termination shall not be less
than 30 days after the Notice of Termination is given.  In the case of a
termination by Executive, the Date of Termination shall not be less than 15 days
from the date such Notice of Termination is given.  Notwithstanding the
foregoing, in the event that Executive gives a Notice of Termination to the
Company, the Company may unilaterally accelerate the Date of Termination and
such acceleration shall not result in the termination being treated as a
termination without Cause.  Upon any termination of his employment, Executive
will concurrently resign his membership as a director and/or officer of the
Company and all subsidiaries of the Company, to the extent applicable.

(g)           No Mitigation.  The Company agrees that, if Executive’s employment
by the Company is terminated during the term of this Agreement, Executive is not
required to seek other employment, or to attempt in any way to reduce any
amounts payable to Executive by the Company pursuant to Section 7(d)(i) hereof. 
Further, the amount of any payment provided for in this Agreement shall not be
reduced by any compensation earned by Executive as the result of employment by
another employer, by retirement benefits, or, except for amounts then due and
payable in accordance with the terms of any promissory notes given by Executive
in favor of the Company, by offset against any amount claimed to be owed by
Executive to the Company or otherwise. 


(h)           Nature of Payments.  The amounts due under this Section 7 are in
the nature of severance payments considered to be reasonable by the Company and
are not in the nature of a penalty.  Such amounts are in full satisfaction of
all claims Executive may have in respect of his employment by the Company or its
affiliates and are provided as the sole and exclusive benefits to be provided to
Executive, his estate, or his beneficiaries in respect of his termination of
employment from the Company or its affiliates.

8.             Non–Competition; Non–Solicitation; Specific Enforcement.

(a)           Non–Competition.  Because Executive’s services to the Company are
special and because Executive has access to the Company’s confidential
information, Executive covenants and agrees that, during the Employment Period
and, for a period of one year following the Date of Termination by the Company
for Cause or Disability, or a termination by Executive (other than a
Constructive Termination Without Cause) prior to a Change in Control, Executive
shall not, without the prior written consent of the Board of Directors, become
associated with, or engage in any "Restricted Activities" with respect to any
"Competing Enterprise," as such terms are hereinafter defined, whether as an
officer, employee, principal, partner, agent, consultant, independent contractor
or shareholder.  "Competing Enterprise," for purposes of this Agreement, shall
mean any person, corporation, partnership, venture or other entity which is
engaged in the business of managing, owning, leasing or joint venturing
multifamily rental real estate within 30 miles of multifamily rental real estate
owned or under management by the Company or its affiliates.  "Restricted
Activities," for purposes of this Agreement, shall mean executive, managerial,
directorial, administrative, strategic, business development or supervisory
responsibilities and activities relating to all aspects of multifamily rental
real estate ownership, management, multifamily rental real estate franchising,
and multifamily rental real estate joint–venturing.

(b)           Non–Solicitation.  For so long as the Executive remains employed
by the Company (or any successor thereto) and for one year following termination
of employment, regardless of reason, Executive shall not, without the prior
written consent of the Company, except in the course of carrying out his duties
hereunder, solicit or attempt to solicit for employment with or on behalf of any
corporation, partnership, venture or other business entity, any employee of the
Company or any of its affiliates or any person who was formerly employed by the
Company or any of its affiliates within the preceding six months, unless such
person’s employment was terminated by the Company or any of such affiliates.

(c)           Specific Enforcement.  Executive and the Company agree that the
restrictions, prohibitions and other provisions of this Section 8 are
reasonable, fair and equitable in scope, terms, and duration, are necessary to
protect the legitimate business interests of the Company and are a material
inducement to the Company to enter into this Agreement.  Should a decision be
made by a court of competent jurisdiction that the character, duration or
geographical scope of the provisions of this Section 8 is unreasonable, the
parties intend and agree that this Agreement shall be construed by the court in
such a manner as to impose all of those restrictions on Executive’s conduct that
are reasonable in light of the circumstances and as are necessary to assure to
the Company the benefits of this Agreement.  The Company and Executive further
agree that the services to be rendered under this Agreement by Executive are
special, unique and of extraordinary character, and that in the event of the
breach by Executive of the terms and conditions of this Agreement or if
Executive, without the prior consent of the Board of Directors, shall take any
action in violation of this Section 8, the Company will suffer irreparable harm
for which there is no adequate remedy at law.  Accordingly, Executive hereby
consents to the entry of a temporary restraining order or ex parte injunction,
in addition to any other remedies available at law or in equity, to enforce the
provisions hereof.  Any proceeding or action seeking equitable relief for
violation of this Section 8 must be commenced in the federal or state courts, in
either case in Virginia.  Executive and the Company irrevocably and
unconditionally submit to the jurisdiction of such courts and agree to take any
and all future action necessary to submit to the jurisdiction of and venue in
such courts.


9.             Notice.  Any notice required or permitted hereunder shall be in
writing and shall be deemed sufficient when given by hand or by nationally
recognized overnight courier or by Express, registered or certified mail,
postage prepaid, return receipt requested, and addressed, if to the Company at
2900 Eisenhower Avenue, Suite 300, Alexandria, VA 22303, Attention:  Chief
Executive Officer (with a second copy, sent by the same means and to the same
address, Attention:  General Counsel), and if to Executive at the address set
forth in the Company’s records (or to such other address as may be provided by
notice).

10.           Miscellaneous.  This Agreement, together with Annex A and Annex B
and the Split Dollar Insurance Agreement and any Equity Award Agreements now or
hereafter in effect, constitutes the entire agreement between the parties
concerning the subjects hereof and supersedes any and all prior agreements or
understandings, including, without limitation, any plan or agreement providing
benefits in the nature of severance, but excluding benefits provided under other
Company plans or agreements, except to the extent this Agreement provides
greater rights than are provided under such other plans or agreements.  This
Agreement may not be assigned by Executive without the prior written consent of
the Company, and may be assigned by the Company and shall be binding upon, and
inure to the benefit of, the Company’s successors and assigns.  The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
"Company" shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.  Headings herein are for
convenience of reference only and shall not define, limit or interpret the
contents hereof.

11.           Amendment.  This Agreement may be amended, modified or
supplemented by the mutual consent of the parties in writing, but no oral
amendment, modification or supplement shall be effective.  No waiver by either
party of any breach by the other party of any condition or provision contained
in this Agreement to be performed by such other party shall be deemed a waiver
of a similar or dissimilar condition or provision at the same or any prior or
subsequent time.  Any waiver must be in writing and signed by Executive or an
authorized officer of the Company, as the case may be.

12.           Severability.  The provisions of this Agreement are severable. 
The invalidity of any provision shall not affect the validity of any other
provision, and each provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

13.           Resolution of Disputes.

(a)           Procedures and Scope of Arbitration.  Except for any controversy
or claim seeking equitable relief pursuant to Section 8 of this Agreement, all
controversies and claims arising under or in connection with this Agreement or
relating to the interpretation, breach or enforcement thereof and all other
disputes between the parties, shall be resolved by expedited, binding
arbitration, to be held in the District of Columbia metropolitan area in
accordance with the applicable rules of the American Arbitration Association
governing employment disputes (the "National Rules").  In any proceeding
relating to the amount owed to Executive in connection with his termination of
employment, it is the contemplation of the parties that the only remedy that the
arbitrator may award in such a proceeding is an amount equal to the termination
payments, if any, required to be provided under the applicable provisions of
Section 7(c) and, if applicable, Section 7(d) hereof, to the extent not
previously paid, plus the costs of arbitration and Executive’s reasonable
attorneys fees and expenses as provided below.  Any award made by such
arbitrator shall be final, binding and conclusive on the parties for all
purposes, and judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.

(b)           Attorneys Fees.


(i)            Reimbursement After Executive Prevails.  Except as otherwise
provided in this paragraph, each party shall pay the cost of his or its own
legal fees and expenses incurred in connection with an arbitration proceeding. 
Provided an award is made in favor of Executive in such proceeding, all of his
reasonable attorneys fees and expenses incurred in pursuing or defending such
proceeding shall be promptly reimbursed to Executive by the Company within five
days of the entry of the award.  Any award of reasonable attorneys' fees shall
take into account any offer of the Company, such that an award of attorneys'
fees to the Executive may be limited or eliminated to the extent that the final
decision in favor of the Executive does not represent a material increase in
value over the offer that was made by the Company during the course of such
proceeding.  However, any elimination or limitation on attorneys' fees shall
only apply to those attorneys' fees incurred after the offer by the Company.

(ii)           Reimbursement in Actions to Stay, Enjoin or Collect.  In any case
where the Company or any other person seeks to stay or enjoin the commencement
or continuation of an arbitration proceeding, whether before or after an award
has been made, or where Executive seeks recovery of amounts due after an award
has been made, or where the Company brings any proceeding challenging or
contesting the award, all of Executive’s reasonable attorneys fees and expenses
incurred in connection therewith shall be promptly reimbursed by the Company to
Executive, within five days of presentation of an itemized request for
reimbursement, regardless of whether Executive prevails, regardless of the forum
in which such proceeding is brought, and regardless of whether a Change in
Control has occurred.

(iii)          Reimbursement After a Change in Control.  Without limitation on
the foregoing, solely in a proceeding commenced by the Company or by Executive
after a Change in Control has occurred, the Company shall advance to Executive,
within five days of presentation of an itemized request for reimbursement, all
of Executive’s legal fees and expenses incurred in connection therewith,
regardless of the forum in which such proceeding was commenced, subject to
delivery of an undertaking by Executive to reimburse the Company for such
advance if he does not prevail in such proceeding (unless such fees are to be
reimbursed regardless of whether Executive prevails as provided in clause (ii)
above).

14.           Survivorship.  The provisions of Sections 4(b), 6, 8 (to the
extent described below) and 13 of this Agreement shall survive Executive’s
termination of employment.   Other provisions of this Agreement shall survive
any termination of Executive’s employment to the extent necessary to the
intended preservation of each party’s respective rights and obligations.  The
provisions of Section 8(a) shall in no event apply if Executive’s employment
terminates for any reason after the expiration of the Employment Period (for
clarification, this means that if Executive's employment terminates on or prior
to the expiration of the Original Term or any later Renewal Term then the one
year post-termination non-compete set forth in Section 8(a) will apply if the
termination is for one of the reasons set forth in Section 8(a)).  The
provisions of Section 8(b) shall apply during the Employment Period, and shall
also apply with respect to any termination of Executive’s employment for any
reason during the two year period following the expiration of the Employment
Period (for clarification, this means that if Executive's employment terminates
for any reason on or prior to the second anniversary of the expiration of the
Original Term or any later Renewal Term, then the non-solicitation requirement
of Section 8(b) shall apply to Executive for one year following termination of
employment).

15.           Board Action.  Where an action called for under this Agreement is
required to be taken by the Board of Directors, such action shall be taken by
the vote of not less than a majority of the members then in office and
authorized to vote on the matter.

16.           Withholding.  All amounts required to be paid by the Company shall
be subject to reduction in order to comply with applicable federal, state and
local tax withholding requirements.


17.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.

18.           Governing Law.  This Agreement shall be construed and regulated in
all respects under the laws of the State of Maryland.

                IN WITNESS WHEREOF, this Agreement is entered into as of the
date and year first above written.

 

AVALONBAY COMMUNITIES, INC.



By:

/s/ Bryce Blair

 

Bryce Blair

Its:

Chief Executive Officer

 

 

/s/ Leo S. Horey

Leo S. Horey

 